Citation Nr: 1426906	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ear hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus. 

3.  Entitlement to service connection for gastritis. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for residuals of exposure to environmental hazards (other than gastritis), claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a right ear hearing loss disability. 

7.  Entitlement to service connection for tinnitus. 
8.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 30 percent for the period from January 28, 2009 to July 9, 2012, and 70 percent therefrom. 

9.  Entitlement to an increased (compensable) disability rating for service-connected eczema. 

10.  Entitlement to an increased (compensable) disability rating for service-connected right shoulder axillary scar. 

11.  Entitlement to an increased (compensable) disability rating for a left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1995.  He was awarded the Combat Action Ribbon.  He served in Southwest Asia during Operation Desert Storm and Desert Shield from December 1, 1990 to March 7, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By the November 2009 rating action, the RO granted the Veteran's petition to reopen previously denied claims for service connection for a right ear hearing loss disability and tinnitus.  The RO denied the reopened claims for service connection for the above-cited disabilities on the merits.  The RO also granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective from January 28, 2009-the date the RO received the Veteran's initial claim for VA compensation for this disability.  Finally, by the November 2009 rating action, the RO denied service connection for gastritis, headaches and residuals of exposure to environmental hazards claimed as an undiagnosed illness, and denied compensable disability ratings for service-connected eczema and left ear hearing loss disability.  The Veteran appealed this rating action to the Board. 

By a September 2010 rating action, the RO continued a noncompensable disability rating assigned to the service-connected right shoulder axillary scar.  The Veteran appealed the RO's determination to the Board. 

By an October 2012 rating action, the RO assigned a 70 percent disability rating to the service-connected PTSD, effective July 9, 2012.  Because the increase in the evaluation of the Veteran's PTSD to 70 percent does not represent the maximum rating available for this disability, his increased evaluation claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the PTSD issue on appeal as that reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In the decision below, the Board will, in part, reopen the previously denied claims for service connection or a right ear hearing loss disability and tinnitus.  The Board will remand the claim for service connection for residuals of exposure to environmental hazards (other than gastritis), claimed as due to an undiagnosed illness, and claims for initial and increased rating for PTSD, scar of the right shoulder axillary scar, eczema, and left ear hearing loss disability.  Thus, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By a final and unappealed September 1995 rating decision, the RO denied the Veteran's original claims for service connection for a right ear hearing loss disability and tinnitus.  

2.  The additional evidence received since the September 1995 rating decision relates to unestablished facts necessary to substantiate the underlying claims for service connection for a right ear hearing loss disability and tinnitus (i.e., evidence of a right ear hearing loss disability for VA compensation purposes and evidence of tinnitus). 

3.  Resolving doubt in his favor, the Veteran has a right ear hearing loss disability for VA purposes, he has had continuous symptoms of right ear hearing loss since combat service, and the current right ear hearing loss disability began during service

4. The Veteran suffers from tinnitus that is likely related to noise exposure in service or to his service-connected right and left ear hearing loss disabilities.

5.  Gastritis did not originate during a period of military service or until several years thereafter, and is not otherwise etiologically related to an acute episode of gastritis during service.  Rather, it has been linked to vocationally-related stress.  There is no evidence of a peptic ulcer to a compensable degree within a year of service discharge. 

6.  Headaches were not present during military service or for several decades thereafter and the most competent evidence of record does not link them to an incident of service origin.  Rather they have been linked to non-service-connected sinusitis. 





CONCLUSIONS OF LAW

1.  The September 1995 rating decision, wherein the RO denied service connection for a right ear hearing loss disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2013).  

2.  New and material evidence has been received to reopen the service connection claim for a right ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).

3.  The September 1995 rating decision, wherein the RO denid the Veteran's claim for service connection for tinnitus, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2013).e  

4.  New and material evidence has been received to reopen the service connection claim for tinnitus.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).

5.  The criteria to establish service connection for a right ear hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2013).

6.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

7.  Gastritis was not incurred in or aggravated by active service, and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

8.  Headaches were not incurred in or aggravated by active military service, and their incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the issue decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper Veterans Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Regarding the Veteran's new and material claims, to the extent that there may be any deficiencies of notice or assistance regarding these issues, such deficiencies are moot as the Board is reopening and granting the underlying claims for service connection for a right ear hearing loss disability and tinnitus herein.  Thus, as this represents a complete grant of these benefits, no further discussion of VA's duties to notify and assist is not necessary with respect to these claims. 

Regarding the claims of entitlement to service connection for gastritis (originally claimed as a stomach condition) and headaches, the RO provided the Veteran with notice on the Pelegrini II VCAA elements for each of these claims in a February 2009 pre-adjudication letter.  The February 2009 letter informed the Veteran to let VA know of any evidence he thought would support his claims for service connection for gastritis and headaches; and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the Dingess elements via the February 2009 letter.

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required with respect to the claims for service connection for gastritis and headaches decided herein.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims for service connection for gastritis and headaches decided herein and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and post-service VA and identified private treatment records.  

VA examined the Veteran to determine the etiology of his gastritis in August 2009.  A copy of the examination report has been associated with the record.  The Board finds that the August 2009 VA examination report is more than adequate, it is predicated on a full understanding of the Veteran's medical history, consideration of the Veteran's lay assertions, review of the record, physical examination, and provided a sufficient evidentiary basis for the claim for service connection for gastritis to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4).

VA has not examined the Veteran in conjunction with his claim for service connection for headaches.  The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability.  Evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for headaches, the record is devoid of any credible and competent lay or medical evidence that it is the result of a disease or injury incurred in or aggravated by active duty service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as headaches, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002). 

However, and as will be explained in more detail below, any assertion by the Veteran of any continuity of symptoms of headaches is not found to be credible.  Service and post-service treatment records do not contain any subjective complaints of headaches until the calendar year 2007.  The post-service evidence of record has attributed the Veteran's headaches to his sinusitis, a disability for which service connection has not been established.  The Veteran has also not submitted competent etiological evidence to support his assertion that he has headaches that are related to, or had their onset during, active military service.  Therefore, the Board finds that an examination with an opinion as to the etiology of the Veteran's headaches is not necessary in this case because the competent evidence of record does not indicate a relationship between his headaches and active duty service.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issues decided on the merits in the Board's analysis below.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

New and Material Claims (Right Ear Hearing Loss Disability and Tinnitus)

Petition to Reopen-Right Ear Hearing Loss Disability and Tinnitus

The Veteran seeks to reopen previously denied claims for service connection for a right ear hearing loss disability and tinnitus.  The Veteran contends that his current right ear hearing loss disability and tinnitus had their onset during military service. He contends that he has continued to experience hearing loss in the right ear and tinnitus ever since service discharge in May 1995. 

By a September 1995 rating action, the RO denied service connection for a right ear hearing loss disability and tinnitus based on the absence of competent medical evidence demonstrating that the Veteran currently had a right ear hearing loss disability for VA compensation purposes and tinnitus. The Veteran did not appeal, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision became final one year later (September 1996).

In January 2009, the RO received the Veteran's petition to reopen his previously denied claims for service connection for right ear hearing loss disability and tinnitus.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in January 2009). 

By the appealed November 2009 rating action, the RO granted the Veteran's petition to reopen a claim of entitlement to service connection for a right ear hearing loss disability and tinnitus and the de novo claims were denied on the merits.  The Veteran was informed of this rating action that same month.  The Veteran appealed this determination to the Board. 

The Board finds that new and material evidence has been received and the claims for service connection for a right ear hearing loss disability and tinnitus will be reopened. 

Evidence received since the RO's final September 1995 rating action includes, but is not limited to, an August 2009 VA audiological examination report.  This report reflects that the Veteran has a right ear hearing loss disability for VA compensation purposes and that he complained of tinnitus.  The August 2009 audiological examination report is new because it was received after the final September 1995 rating action.  It is also material.  It is material because it relates to unestablished facts that were not previously of record at the time of the final September 1995 rating action, namely that the Veteran's has a right ear hearing loss disability for VA compensation purposes and that he complained of having tinnitus.  This evidence creates a reasonable possibility of substantiating the claims because it provides evidence of the claimed disabilities.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims for service connection for a right ear hearing loss disability and tinnitus are reopened. 

Merits Analysis-Right Ear Hearing Loss Disability, Tinnitus, Gastritis, and Headaches

After a general discussion of the general laws and regulations pertaining to service connection, the Board will adjudicate the service connection claims on appeal, to include the reopened claims for service connection for a right ear hearing loss disability and tinnitus on the merits.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (e.g., sensorineural hearing loss and headaches) and peptic ulcer (gastric and duodenal), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss and headaches) and peptic ulcer (gastric and duodenal), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Thus, the tenets of 3.303(b) are applicable to the claims for service connection for a right ear hearing loss disability, tinnitus, gastritis and headaches decided herein. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

Right Ear Hearing Loss Disability 

The Veteran contends that his current right ear hearing loss disability is the result of having served as a machine gunner during military service.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement, received by the RO in May 2010).  

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that the Veteran has a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as shown on the August 2009 VA audio examination.  In this regard, the examination report shows a pure tone threshold of 45 at 4000 Hertz for the Veteran's right ear.  (See August 2009 VA Audio examination report, page (pg.) 2)).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran indicated in written statements and during examination that he was exposed to noise while serving as a machine gunner during military service.  The Veteran's DD-214 shows that he is in receipt of the Combat Action Ribbon, and was a participant in Operation Desert Storm and Shield.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 1.D.13.e (individual combat decorations for which VA will presume combat with the enemy).  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(b) are for application in this case, and the Veteran's statements regarding acoustic trauma from weapon noise are credible, competent, and consistent with the circumstances of his combat service and establish that he indeed suffered acoustic trauma in service.

The record also reflects the Veteran has essentially reported that his hearing loss has increased ever since he used machine guns during military service, as evidenced from his application for VA compensation benefits for a hearing loss disability within a month of service discharge.  (See VA Form 21-526, Veteran's Application for Pension and Compensation, received by VA in June 1995).  In addition, when evaluated by S. B. M. D. in May 2009, the Veteran gave a history of having used military machine guns during military service and that his hearing had increased over the previous years.  (See May 2009 report, prepared by S. BZ., M. D.)  Therefore, the only remaining consideration before the Board is whether the Veteran's current right ear hearing loss disability is related to his in-service noise exposure.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

A review of the Veteran's service treatment records show no in-service complaints, treatment, or diagnosis of hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Notwithstanding this finding an audiogram performed at service enlistment in April 1988, and those performed during service in May 1989, May 1990, and December 1991, reflect that the Veteran had some degree of hearing loss as pure tone thresholds were, at times, above 20 decibels at 500-4000 Hertz. None of these audiograms show that the Veteran was found to have had a right ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385; Hensley, supra.  A June 1989 report reflects that the Veteran had been issued earplugs for both ears.  The Veteran's final audiogram, performed in September 1994, showed that his puretone thresholds had decreased from 20 at 500 and 1000 Hertz in April 1988 to 10 and 15, respectively.  The Veteran's pure tone thresholds remained the same at 20, 20 and 30 at 2000 to 4000 Hertz when comparing the April 1988 to the September 1994 audiograms. 

A review of the post-service record shows that the earliest documented evidence of the Veteran's right ear hearing loss disability for VA compensation purposes was at an August 2009 VA examination.  At that time, the examiner noted that the Veteran's exposure to artillery, mortar and explosion, and occupational exposure in construction for two (2) years and recreational exposure (i.e., hunting.).  The Veteran related that he had used hearing protection in training during military service.  He reported not having any hearing protection during his occupational exposure and only sometimes during recreation.  After an audiogram was performed, the August 2009 VA examiner indicated that the Veteran had a pre-existing high-frequency hearing loss, bilaterally, on his "1989" enlistment examination, and that annual audiological evaluations during active duty revealed some fluctuating bilateral hearing loss, but never excessed a 10 decibel threshold shift.  

The August 2009 VA examiner further related that when comparing the Veteran's enlistment and final audiograms (the Veteran final audiogram was performed in 1994) the high-frequencies remained similar, but the low-to-mid frequencies had improved.  The VA examiner finally noted that the Veteran's bilateral hearing thresholds from the current (then) examination were similar to those at enlistment in "1989."  Thus, it was the opinion of the August 2009 VA examiner that because no hearing threshold shift occurred on active duty, it was less likely as not that the Veteran's current hearing loss was related to military service.  In a July 2012 opinion, a different VA audiologist essentially concurred with the August 2009 VA audiologist's conclusion.  (See August 2009 VA examination report and July 2012 VA opinion). 

The August 2009 VA examiner based his opinion, in part, on the basis that the Veteran's hearing did not change beyond a 10 decibel shift in service and was essentially the same in 1994 as compared to enlistment in 1988, with a slight improvement in the lower frequencies.  However, this rationale does not warrant the conclusion of a lack of nexus under both general service connection principles and those applicable to hearing loss claims, nor does it fully address the question of etiology in regard to the Veteran's significant in-service noise exposure, as outlined above, and minimal post-service noise exposure.  Consequently, the probative value of the August 2009 VA opinion is diminished.  

It is acknowledged that the Veteran was exposed to acoustic trauma during service, as evidenced by his receipt of the Combat Action Ribbon.  The Veteran has credibly reported right ear hearing loss since his period of service.

Thus, giving considerable weight to evidence of some right ear hearing loss as indicated by pure tone thresholds above 20 decibels at 500-4000 Hertz during in-service audiograms performed in May 1989, May 1990, and December 1991, and continuity of right ear hearing loss symptomatology since service, the Board will resolve reasonable doubt in favor of the Veteran, and will grant service connection for a right ear hearing loss disability.  38 C.F.R. § 3.303(b); Walker, supra.

Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that he currently has tinnitus as a result of having been exposed to acoustic trauma while serving as a machine gunner during military service.  

The Board acknowledges that during an August 2009 VA audio examination the Veteran related that his tinnitus had had its onset a few years previously.  At the close of the examination, the August 2009 VA audiologist opined that since there were no documented complaints of tinnitus in his medical records and although the Veteran could not be specific about the time of onset of his tinnitus other than it had its onset a few years previously, it would appear that its onset began subsequent to military service.  Thus, it was the August 2009 VA audiologist's opinion that the Veteran's tinnitus was less likely as not related to military service.  (See August 2009 VA audio examination report).  In rendering her opinion, the August 2009 VA audiologist did not take into consideration the Veteran's conceded in-service acoustic trauma in rendering her opinion.  Consequently, the probative value of the August 2009 VA opinion is diminished.  

The Board notes that the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307   (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  As the evidence does contain statements from the Veteran that he experiences a ringing sound, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, there is competent and credible evidence of a current tinnitus disability.  Id.  Moreover, as acoustic trauma in service has already been conceded, the question is one of nexus. 

As to the issue of nexus, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss. See The Merck Manual § 7, Ch. 82 (18th ed.2006).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss. Thus, resolving reasonable doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).





Gastritis

The Veteran seeks service connection for gastritis.  He contends that his gastritis had its onset during military service and that it has continued since service discharge. 

Regarding Shedden element one (1), evidence of a current disability, the Veteran has been diagnosed as having episodic gastritis.  (See August 2009 VA skin examination report).  Thus, in view of the Veteran having been diagnosis with episodic gastritis during the appeal period, Shedden element number one (1), evidence of a current disability, has been met.  

Regarding Shedden element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records show that in mid-April 1990, he complained of dehydration, stomach cramps, nausea, vomiting, and a greenish color soft stool, with tenderness on the lower right quadrant of your abdomen.  The Veteran was treated with intravenous fluids.  A diagnosis of gastritis was entered.  The remainder of the Veteran's service treatment records, to include a September 1994 re-enlistment examination report are devoid of any further gastrointestinal complaints.  All of the Veteran's systems, aside from his skin, were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having any stomach trouble or frequent indigestion.  He related that he was in good health.  In view of the in-service gastrointestinal complaints and clinical diagnosis of gastritis, the Board finds that Shedden element number two (2), evidence of in-service disease, has been met. 

Thus, the crux of the Veteran's claim for service connection for gastritis hinges on whether there is evidence of a nexus between the in-service diagnosis of gastritis his current diagnosis of episodic gastritis.  In August 2009, a VA examiner addressed this relationship.  The August 2009 VA examiner noted that the clinical findings noted in the Veteran's service treatment records, which are consistent with those reported herein, were consistent with a viral gastroenteritis.  At the August 2009 VA examination, the Veteran complained of having an intermittent upset stomach but no other gastrointestinal symptoms.  The VA examiner indicated that according to the Veteran's history, his symptoms were directly related to vocational stress.  After a physical evaluation of the Veteran, the VA concluded that the Veteran's current diagnosis of episodic gastritis was unrelated to the in-service episode of viral gastroenteritis, which was self-limiting and did not pose any long-term residuals.  The VA examiner attributed the Veteran's episodic gastritis to stress.  (See August 2009 VA skin examination report).  The August 2009 VA examiner's conclusion is against the claim and is uncontroverted.  Thus, in the absence of any nexus to service, the claim for service connection for gastritis is denied. 

Headaches

The Veteran seeks service connection for headaches.  He maintains that his headaches had their onset during military service and that they have continued since service discharge.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement, received by the RO in May 2010)..

Regarding Shedden element one (1), evidence of a current disability, the Veteran is competent to state that he has had headaches during and after military service.  VA and private treatment reports, dated from 2007 to 2009, reflect that he has complained of having had headaches.  (See February 2009 VA treatment report, and reports, prepared by Dr. S. B. and Dr. M. G., dated from April 2006 to May 2009)  Thus, the Board finds that Shedden element number one (1), evidence of a current disability (i.e., headaches) has been met.  

Regarding Shedden element number two (2), evidence of in-service disease or injury, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  The Veteran is competent to describe headaches symptoms he has experienced.  Layno v. Brown, 6 Vet. App. at 465 (1994).  As such, the Veteran is competent to report that he suffered from headaches during his time in service.  Accordingly, element (2) under Shedden has arguably been met. 

The Board now turns to Shedden element number three (3), evidence of a nexus to military service.  When the Veteran presented to a VA clinic in February 2009, he gave a history of headaches that had their onset a few years previously.  The VA clinician related the Veteran's headaches to clogged maxillary sinuses.  (See February 2009 VA treatment report).  The VA clinician's findings is supported by treatment reports, dated from April 2006 to May 2009, prepared by S. B., M. D. and M. G., M. D.  These reports show that when evaluated by M. G., in December 2007, the Veteran gave a history of having had headaches for the previous year (i.e., 2006).  A July 2008 report, prepared by Dr. M. G. reflects that the Veteran had had several years of intermittent [headache] symptoms that had increased over the previous months.  Dr. M. G. entered an impression of migraine headaches and chronic sinusitis.  (See December 2007 and July 2008 reports, prepared by M. G., M. D.)  The reports, prepared by Dr. M. G., as well as Dr. S. B., show that the Veteran complained of headaches that were associated with his sinus problems.  None of these reports contain any opinions relating the Veteran's headaches to his period of military service.  Overall, the above-cited evidence reflects that the Veteran's headaches have been attributed to his nonservice-connected sinusitis.  Thus, in the absence of any nexus to service, the claim for service connection for headaches is denied. 

Overall, the lack of evidence of any clinical evidence of a peptic ulcer (gastric or duodenal) and chronic headache disability in-service or within a year of service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a) or a presumption of service connection (38 C.F.R. § 3.307, 3.309).  Further, as no physician has ever related the Veteran's gastrointestinal and headache complaints since service to his current complaints, there is no basis to establish service connection for this disability based on continuity of symptomatology (38 C.F.R. § 3.303(b)).

Indeed, the earliest post-service medical evidence of any gastritis and headaches complaints was in 2007 (headaches) and 2009 (gastrointestinal).  When seen by Dr. M. G. in December 2007, the Veteran related that his headaches had begun one (1) year previously (2006).  During an April 2009 VA skin examination, the Veteran reported having had intermittent gastrointestinal symptoms that were, according to his own history, related to vocational stress.  Thus, the Veteran's initial complaints of headaches and gastritis are over 10 years after separation from active duty service in May 1995.  This is evidence that weighs against the claims for service connection for gastritis and headaches.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weight heavily against the claim).  More importantly, the Veteran's headaches and gastrointestinal problems, initially complained of in 2007 and 2009, were attributed to his nonservice-connected sinusitis and vocational stress.  There is no persuasive evidence that the Veteran has been experiencing gastrointestinal symptoms and chronic headaches since service or that any current episodic gastritis and headaches are related to his active military service.

Had the Veteran been experiencing headaches and gastrointestinal-related symptoms since service discharge in May 1995, it would have seemed logical that he would have sought treatment, or mentioned it to a service treatment provider prior to 2007 and 2009, respectively.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that the failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

In light thereof, the Board also determines that any statements asserting a continuity of gastrointestinal problems and headaches since active service, while competent, are nonetheless not credible.


Conclusion

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 4 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of the Veteran's gastritis and headaches and whether they are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as bloating, stomach pain and headaches, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating gastrointestinal and neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  In fact, VA clinicians and private physicians have attributed the Veteran's gastritis and headaches to nonservice-related factors and disability, such as vocationally-related stress and sinusitis, respectively.  Their findings are uncontroverted and are against the claims.  The preponderance of the evidence is against the claims for service connection for gastritis and headaches. 
Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for gastritis and headaches, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ear hearing loss disability, is reopened; to that extent, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus, is reopened; to that extent, the appeal is granted. 

Service connection for a right ear hearing loss disability is granted. 

Service connection for tinnitus is granted. 

Service connection for gastritis is denied. 

Service connection for headaches is denied. 


REMAND

The Board finds that prior to further appellate review of the claim for service connection for residuals of exposure to environmental hazards (other than gastritis), claimed as due to an undiagnosed illness; claim for an increased rating for PTSD in excess of 30 percent for the period from January 28, 2009 to July 9, 2012, and 70 percent therefrom; and, claims for increased compensable ratings for service-connected right shoulder axillary scar, eczema, and left ear hearing loss disability, each evaluated as noncompensably disabling, additional substantive development is warranted.  





Service Connection Claims-Undiagnosed Illness (other than gastritis) 

The Veteran contends that service connection is warranted for an undiagnosed illness caused by exposure to environmental hazards during his service in Southwest Asia during Operation Desert Storm and Desert Shield.  
Veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013) as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  See 76 Fed. Reg. 81834 -6 (Dec. 29, 2011).  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from December 1, 1990 to March 7, 1991.  (See National Personnel Records Center's April 2009 response to VA's request for information). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

The term undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are considered competent to report objective signs of illness.  Id.   

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and Irritable bowel syndrome (IBS).

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317  to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  See 76 Fed. Reg. 41,696 -98 (July 15, 2011). The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B). 

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language: Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  An explanatory Note reads as follows:

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

Note to paragraph (a)(2)(i)(B)(3).  These amendments are applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  Thus, they are applicable in the Veteran's case.

As noted above, the Veteran has the requisite Southwest Asia service.  A July 1991 service treatment record reflects that the Veteran was exposed to hazardous material in the Kuwait/Saudi Theater in support of Operation Desert Shield/Storm between February 25, to March 23, 1991.  It was noted that the Veteran had been exposed to significant levels of sulfar dioxide and hydrogen sulfide gas due to oil fires.  This exposure was noted to have been of clinical significance in the development of respiratory illnesses.  The Veteran was advised of the potential hazards, and was advised to seek medical follow-up should respiratory symptoms occur.  

Given the Veteran's service in Southwest Asia, his confirmed in-service exposure to environmental hazards, and his statements that he has an undiagnosed illness as a result of this exposure, the Board finds that he should be afforded a VA examination to determine etiology of residuals of hazardous materials, to include, but not limited to, any gastrointestinal disorder(s), other than gastritis, found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Rating Claims-PTSD, Right Shoulder Axillary Scar, Eczema and Left Ear Hearing Loss Disability

The Veteran seeks increased ratings for his PTSD, right shoulder scar, eczema and left ear hearing loss disability.  He maintains that his service-connected PTSD, right shoulder axillary scar, eczema, and left ear hearing loss disability are more severely disabling than that reflected by their currently assigned ratings.  He contends that the above-cited service-connected disabilities have increased in severity since VA last examined them in September 2010 (right shoulder scar) and July 2012 (PTSD, eczema, left ear hearing loss disability).  (See Veteran's representative's March 2014 written argument to the Board, at pages (pgs.) 3, 7, 8).  

In this regard, the Board has determined that a remand of the Veteran's initial and increased rating claims for the service-connected PTSD, right shoulder axillary scar, eczema, and left ear hearing loss disability is warranted so that he may undergo further VA medical examination to determine their current severity.  

Regarding the right shoulder axillary scar, the Veteran, through his representative, has argued that it is tender and painful.  (See Veteran's representative's March 2014 written argument to the Board, at pgs. 7, 8).  A September 2010 VA QTC and August 2012 VA examiners found it not to have been painful on clinical examination.  (See September 2010 and August 2012 VA scar and general medical examination reports, respectively).  The September 2010 VA examiner also noted that there was also no underlying soft tissue damage, and the scar did not limit the range of motion of the right arm.  The August 2012 VA examiner concluded that there was no significant axillary scarring.  These clinical findings are consistent with a noncompensable disabling rating under Diagnostic Code 7804, the Diagnostic Code used to evaluated the service-connected right arm axillary scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  

Concerning the service-connected PTSD, the Veteran maintains that the July 2012 VA examination is too old and does not reflect the current severity of his PTSD.  (See Veteran's representative's March 2014 argument to VA, at pg. 5).  A July 2012 VA examination report reflects that the Veteran had suicidal ideations with detail and planning, poor concentration, short-term memory loss, avoidance behavior, restricted range of affect, irritability and outbursts of anger, hypervigilance, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.  (See July 2012 VA PTSD examination report).  These findings are consistent with a 70 percent disabling rating under Diagnostic Code 9411, the Diagnostic Code used to evaluate the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code (9411).  

Regarding the service-connected eczema, a July 2012 VA examiner indicated that it was treated with topical corticosteroids, affected less than 5 percent of the Veteran's total body area and did not involve any exposed body surface.  (See September 2012 VA skin examination report).  These findings are commensurate with a noncompensable rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  The Veteran has argued that it convers more of his body and exposed surfaces.  (See Veteran's representative's March 2014 written argument to VA, at pg. 7).  

The Veteran has also maintained that his left ear hearing loss disability has increased in severity since the July 2012 VA audio examination.  Id. 

In light of the foregoing, the Board finds that further examination is thus required to obtain more contemporaneous medical findings.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505  -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations (i.e., gastrointestinal, internal medicine), to determine the nature and etiology of residuals of exposure to hazardous materials, to include any undiagnosed illness found to be present.  The Veteran's physical claims files, a copy of this remand, and his Virtual VA electronic claims file, should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

For each undiagnosed illness found on examination, the examiner(s) is(are) requested to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to the Veteran's service, including his claimed exposure to environmental hazards during the Persian Gulf War in service.  The examiner(s) are hereby advised that the Veteran's exposure to environmental hazards during his Persian Gulf War service has been confirmed. 

All opinions and conclusions expressed must be supported by a complete rationale.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

2.  Schedule the Veteran for a VA skin examination by a specialist physician, such as a dermatologist.  The purpose of the examination is to determine the current severity of the Veteran's right shoulder axillary scar and eczema.  

The following considerations will govern the examination:

* The Veteran's physical claims folders, including all relevant medical records, and a copy of this remand, and his Virtual VA electronic claims file will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folders, the medical records obtained, and a copy of this remand.

* All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* Regarding the Veteran's right arm axillary scar, examiner must indicate whether any such scarring is unstable, tender or painful.  

* The examiner must also indicate whether the right arm axillary it is deep and nonlinear and covers an area or areas of at least 6 square inches but less than 12 square inches.  If the scar is found to be superficial and nonlinear, the VA examiner must state wither it covers an area or areas of 144 square inches or greater.  

* With respect to the Veteran's eczema, the examiner must indicate whether it covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or' intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

* The examiner must discuss the types and effects of all medications the Veteran is receiving for his eczema.

* A complete rationale should be provided for any opinion(s) expressed. If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3. After the development in paragraph 1 &2 have been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD disability and the impact of his PTSD on his social and occupational functioning.  The examiner is to be provided access to the Veteran's physical claims folders, a copy of this remand, and his electronic Virtual VA claims file. The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.

* After eliciting a complete history of the Veteran's PTSD symptomatology from the Veteran, reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for PTSD. In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD disability.  The examiner should also provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned. The examiner should also identify and discuss any functional impairment caused by the Veteran's service-connected PTSD.

* The examiner should reconcile any opinion as to the severity of the Veteran's PTSD symptomatology with all other clinical evidence of record, the Veteran's contentions, and August 2009 and July 2012 VA PTSD examination reports.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

4. Schedule the Veteran for another VA audiological examination to determine the current severity of the service-connected left ear hearing loss disability. 

* The examiner should identify auditory thresholds of the left ear, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz , and the resultant average. A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

* The examiner must describe the functional effects of the Veteran's left ear hearing loss disability, including on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's left ear hearing loss results  in a marked interference with employment, to include causing him to be unemployable. 

5.  Readjudicate the claims for service connection for residuals of exposure to environmental hazards (other than gastritis), claimed as due to an undiagnosed illness. Readjudication of the initial (PTSD) and increased (right shoulder axillar scar, eczema and left ear hearing loss disability) claims should include consideration of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 50 (2007) and Fenderson v. West, 12 Vet. App 119 (1999), respectively. 

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since an October 2009 Statement of the Case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


